Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3, 5, 7, 12-13, and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
No prior art was found to teach the limitations of independent claims 1, 13 and 19: 
“if it is determined that the degree of deviation in the location of the test subject or discontinuity of the data measured at a time of measurement does not satisfy the predetermined condition, performing any of: a processing in which the measurement is continued and the measured data is corrected; a processing in which the location of the measurement device in a movement direction is returned by a predetermined distance and a part of the measurement is redone; and a processing in which the measurement is restarted from the beginning, wherein 
the process in which the measurement is continued and the measured data is corrected is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a first acceptable range serving as the predetermined condition, 
the process in which the location of the measurement device in the movement direction is returned by the predetermined distance and the part of the measurement is redone is performed if is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a second acceptable range serving as the predetermined condition, and 
the process in which the measurement is restarted from the beginning is performed if it is determined that the degree of deviation in the location of the test subject or the discontinuity of the measured data exceeds a third acceptable range serving as the predetermined condition”, as shown in the applicant’s Fig. 9B. 

Chen et al. (US 20070133736 A1, published June 14, 2007) teaches adjusting math representations of tissue based on the thresholds of the movement of the patient (see para. 0057 — “An estimate of the movement of the patient can be adjusted until the adjustment of the movement of the patient is below a third predetermined threshold. The estimated movement of the patient can be based upon the adjusted mathematical representation of the bone layer and/or the adjusted mathematical representation of the soft tissue layer.”). Chen does not explicitly teach executing processes where the measurement is continued and the measured data is corrected, the location of the measurement device in the movement direction is returned by the predetermined distance and the part of the measurement is redone, or the measurement is restarted from the beginning based on different thresholds. 

Watson et al. (US 20130310692 A1, published November 21, 2013) teaches having a scanning machine automatically redo the entire scan sequence, or redo an individual scan then continue scanning based on a threshold (see para. 0115 — “...instruct the scanning machine to automatically abort the scan if the detected movement is above a predetermined threshold and have the instrument automatically redo the entire scan sequence (e.g. in the case of a multi-meridian scan) or redo only that individual scan on which the motion was detected and then continue scanning.”). Watson does not explicitly teach executing processes where the measurement is continued and the measured data is corrected, the location of the measurement device in the movement direction is returned by the predetermined distance and the part of the measurement is redone, or the measurement is restarted from the beginning based on different thresholds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/
Primary Examiner, Art Unit 3793